Citation Nr: 0506925	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical expenses for a period beginning on May 12, 
2003.


ATTORNEY FOR THE BOARD

K. S Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 17, 1986, to 
November 16, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 determinations by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from May 
12, 2003, to May 19, 2003; on July 2, 2003; from July 3, 
2003, to July 7, 2003; and on July 14, 2003.  

2.  The veteran has not established entitlement to service 
connection for any disability; he is only eligible for 
reimbursement of private medical expenses under the Veterans 
Millennium Health Care and Benefits Act. 

3.  The evidence establishes that the veteran was not a 
recipient of VA hospital, nursing home, or domiciliary care 
under the Department (VA) patient enrollment system within 
the 24-month period preceding the furnishing of treatment at 
the private facility in May and July 2003.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with private treatment of the veteran 
from May 12, 2003, to May 19, 2003; on July 2, 2003; from 
July 3, 2003, to July 7, 2003; and on July 14, 2003, have not 
been met.  38 U.S.C.A. §§ 1725, 1728(a) (West 2002); 38 
C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 17.1001, 17.1002 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law with significant 
changes in VA's duty to notify and assist.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds, 
however, that there is no indication in the VCAA that 
Congress intended the act to revise the unique, specific 
claim provisions of Chapter 17, Title 38 of the United States 
Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances 
of this case, there is no further duty to notify or to 
assist.  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's lack of legal eligibility.  38 
C.F.R § 3.159(d).  The enactment of the VCAA has no material 
effect on adjudication of the issue decided herein.  The law, 
not the evidence, controls the outcome of this appeal (see 
Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  
Taking these factors into consideration, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  Further expending of 
the VA's resources is not warranted and there is no prejudice 
to the appellant in proceeding to consider the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)); Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also VAOPGCPREC 5-2004, holding that under 38 U.S.C.A. § 
5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, and that under 38 U.S.C. § 5103A, VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.

The veteran seeks reimbursement for the expenses that he 
incurred for his care at a non-VA medical facility from May 
12, 2003, to May 19, 2003; on July 2, 2003; from July 3, 
2003, to July 7, 2003; and on July 14, 2003.  Generally, the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  See 38 C.F.R. § 17.54.  The 
record does not contain any indication that the veteran was 
told that the VA would authorize payment for this private 
medical treatment and it is not contended otherwise.

Thus, the veteran's treatment at the non-VA facility was not 
authorized. Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120 (quoted below), the VA may reimburse veterans 
for unauthorized medical expenses incurred in non-VA 
facilities where:

(a) For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1) For an adjudicated service- connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United States, the District of Columbia, 
and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  In this case, the care and services rendered 
to the veteran were not for the purpose of treating an 
adjudicated service-connected disability or a nonservice-
connected disability which was aggravating a service-
connected disability.  As was noted above, the veteran has 
not established service connection for any disorder, to 
include one that is total and permanent.  Finally, the 
veteran was not participating in a rehabilitation program.  
Thus, the facts surrounding the veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  Accordingly, 
the criteria for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 are 
not met and , again, it is not contended otherwise.

The veteran has specifically voiced disagreement with the 
VAMC's determination that he is not entitled to payment or 
reimbursement of private medical expenses incurred from May 
12, 2003, to May 19, 2003; on July 2, 2003; from July 3, 
2003, to July 7, 2003; and on July 14, 2003, as adjudicated 
under the Veterans Millennium Health Care and Benefits Act 
(Act).  Under 38 C.F.R. § 17.1002 (Substantive conditions for 
payment or reimbursement) payment or reimbursement under 38 
U.S.C. 1725 for emergency services may be made only if all of 
the following conditions are met: (a) The emergency services 
were provided in a hospital emergency department or a similar 
facility held out as providing emergency care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); (c) A VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; (f) The veteran is 
financially liable to the provider of emergency treatment for 
that treatment; (g) The veteran has no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure to 
exhaust appeals of the denial of payment); (h) If the 
condition for which the emergency treatment was furnished was 
caused by an accident or work-related injury, the claimant 
has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a 
third party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and (i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the emergency 
treatment provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).  38 U.S.C. 1725.

Simply put, the Act, which became effective in May 2000, 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728; 
38 C.F.R. §§ 17.1000-17.1008 (2004).

In the present case, however, the veteran concedes that he 
was not treated at a VA facility during the 24 months 
preceding his treatment at the Providence Medical Center on 
November 19, 2001.  Under 38 U.S.C.A. § 1725, payment of 
medical expenses incurred on an emergent basis is only 
available for a claimant who is an "active Department 
health-care participant."  This is defined as a veteran who 
is enrolled in the annual patient enrollment system and who 
was a recipient of Department hospital, nursing home, or 
domiciliary care under that system within the 24-month period 
preceding the furnishing of the emergency treatment at issue.  
Thus, because the veteran did not receive such care under the 
VA patient enrollment system within the 24-month period 
preceding his hospitalization on May 12, 2003, the Board 
concludes that he is not eligible for payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1725.

The veteran, in essence, has argued that it is unfair to deny 
him reimbursement solely based on the fact that he had not 
received treatment at a VA facility within the 24-month 
period preceding his admission.  His October 2003 substantive 
appeal includes his statement that he did not need care 
during the 24 month period prior to May 12, 2003; rather, he 
needs it now.  

While sympathetic toward the veteran, the Board is bound by 
the law, and decisions are dictated by the relevant statutes 
and regulations.  As noted above, the provisions of 
38 U.S.C.A. § 1725 provide a very specific definition as to 
who is considered to be an "active Department health-care 
participant."  Moreover, the Board is without authority to 
grant benefits simply because the result is perceived to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes, 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).  In the 
absence of authorizing statutory or regulatory authority, the 
Board may not award payment or reimbursement of the private 
medical expenses at issue.  Zimick, 11 Vet. App. at 50, 
citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 424 (1990) (payment of money from the [Federal] Treasury 
"must be authorized by a statute").  The benefit sought by 
the veteran is not authorized under the circumstances of his 
claim, and the claim must be denied as a matter of law.  
Sabonis, supra.  



ORDER

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred from May 12, 2003, to May 
19, 2003; on July 2, 2003; from July 3, 2003, to July 7, 
2003; and on July 14, 2003, is denied.




_______________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


